UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1831


MARIA A. LEMUS-MANCIA,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 17, 2021                                          Decided: July 13, 2021


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner. Jeffrey Bossert Clark, Acting
Assistant Attorney General, Anthony P. Nicastro, Assistant Director, Sabatino F. Leo,
Senior Litigation Counsel, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maria A. Lemus-Mancia (Lemus), a native and citizen of Honduras, petitions for

review of the order of the Board of Immigration Appeals dismissing her appeal from the

immigration judge’s denial of her application for protection under the Convention Against

Torture (CAT). We deny the petition for review.

       To qualify for protection under the CAT, an applicant bears the burden of

establishing that “it is more likely than not that he or she would be tortured if removed to

the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (2021). To state a prima facie

case for relief, an applicant must show that she will be subject to “severe pain or suffering,

whether physical or mental, . . . [that] is inflicted by, or at the instigation of, or with the

consent or acquiescence of, a public official acting in an official capacity or other person

acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1) (2021); see Rodriguez-Arias v.

Whitaker, 915 F.3d 968, 971 (4th Cir. 2019). The applicant need not prove the torture

would be inflicted on account of a protected ground. Dankam v. Gonzales, 495 F.3d 113,

115-16 (4th Cir. 2007). While we review for substantial evidence the relevant factual

findings related to the denial of CAT relief, we review de novo the involved legal

determinations. Rodriguez-Arias, 915 F.3d at 972.

       In considering Lemus’ challenges to the denial of CAT relief, we have reviewed the

administrative record, including the transcript of her merits hearing and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B); substantial evidence

supports the relevant factual findings, see Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020);

                                              2
and the agency committed no legal error in its adjudication of Lemus’ claim, Rodriguez-

Arias, 915 F.3d at 972. Accordingly, we uphold the denial of protection under the CAT.

In re Lemus-Mancia (B.I.A. July 7, 2020).

       We therefore deny the petition for review. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            3